Citation Nr: 0711952	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-30 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for service 
connection for a for a nervous disorder.

This claim was previously before the Board and was the 
subject of an August 2005 decision.  In November 2006, a 
Joint Motion to Vacate and Remand was presented to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 2006 Order, the Court noted that a Joint Motion for 
Remand had been received and that the motion was granted and 
the claim was remanded.  No action appears to have been taken 
by the Court upon the November 2006 Motion to Vacate the 
August 2005 Board decision.  Nonetheless, that November 2006 
Court Order directed that the claim be remanded for 
compliance with the instructions in the Joint Motion.  
Therefore, the Board will comply with those instructions.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In an attempt to establish that he did not have a psychiatric 
disorder which pre-existed his period of active duty, the 
veteran made reference to both his service in the United 
States Maritime Service (Merchant Marines) and his employment 
with the United States Postal Service.  The veteran also 
receives benefits from the Social Security Administration.  
It does not appear that the associated treatment or 
employment records from the Merchant Marines, the Postal 
Service, or the Social Security Administration have yet been 
requested.  Relevant records from a Federal department or 
agency should be obtained, if available.  See 38 C.F.R. 
§ 3.159(c)(2) (2006).

The veteran's lay statements provide information sufficient 
to perform a search for the relevant records.  Specifically, 
the veteran's statements demonstrate that he served with the 
Merchant Marines from 1945 to 1948 and was employed with the 
Postal Service in 1949.  Because information sufficient to 
allow for a search of these records is available, and these 
records may be useful in deciding the veteran's claim, an 
attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center (NPRC) or any other 
appropriate service department offices 
and request that a search be conducted 
for all available medical records for 
the veteran's service in the United 
States Maritime Service for the period 
of 1945 to 1948.

2.  Contact the appropriate office to 
request all available medical records 
for the veteran's employment with the 
United States Postal Service in 1949.

3.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  If any of the above requested 
records are shown to be at another 
storage facility, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain the 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

5.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
application to reopen his claim for 
service connection for a nervous 
disorder.  If action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow them an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

